Free Writing Prospectus Filed pursuant to Rule 433 Dated November 10, 2009 Relating to Preliminary Prospectus Supplement dated November 10, 2009 to Prospectus dated November 25, 2008 Registration Statement No. 333-155674 Final Term Sheet $300,000,000 4.250% Notes due 2020 Issuer: Emerson Electric Co. Principal Amount: Title of Securities: 4.250% Notes due 2020 Trade Date: November 10, 2009 Original Issue Date (Settlement Date): November 16, 2009 Maturity Date: November 15, 2020 Benchmark Treasury: 3.625% due August 15, 2019 Benchmark Treasury Yield: 3.461% Spread to Benchmark Treasury: 85 basis points Interest Rate: 4.250% per annum Yield to Maturity: 4.311% Public Offering Price: 99.470% Gross Proceeds to Issuer: Interest Payment Dates: Semi-annually in arrears on each May 15th and November 15th, commencing May 15, 2010. Redemption Provision: Make-whole call at the Treasury Rate plus 15 basis points. CUSIP: 291011BC7 ISIN: US291011BC72 Joint Book-Running Managers: Citigroup Global Markets Inc. J.P. Morgan Securities Inc. Co-Managers: Banc of America Securities LLC Barclays Capital Inc. BNP Paribas Securities Corp. Deutsche Bank Securities Inc. Morgan Stanley & Co. Incorporated RBC Capital Markets Corporation $300,000,000 5.250% Notes due 2039 Issuer: Emerson Electric Co. Principal Amount: Title of Securities: 5.250% Notes due 2039 Trade Date: November 10, 2009 Original Issue Date (Settlement Date): November 16, 2009 Maturity Date: November 15, 2039 Benchmark Treasury: 4.250% due May 15, 2039 Benchmark Treasury Yield: 4.376% Spread to Benchmark Treasury: 95 basis points Interest Rate: 5.250% per annum Yield to Maturity: 5.326% Public Offering Price: 98.868% Gross Proceeds to Issuer: Interest Payment Dates: Semi-annually in arrears on each May 15th and November 15th, commencing May 15, 2010. Redemption Provision: Make-whole call at the Treasury Rate plus 15 basis points. CUSIP: 291011BD5 ISIN: US291011BD55 Joint Book-Running Managers: Citigroup Global Markets Inc. J.P. Morgan Securities Inc. Co-Managers: Banc of America Securities LLC Barclays Capital Inc. BNP Paribas Securities Corp.
